Citation Nr: 1230379	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  98-00 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of lead poisoning, and exposure to trichloroethylene, to include chronic fatigue syndrome and multiple chemical sensitivity syndrome.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from February 1973 to June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of February 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

An October 2006 Board decision found that service connection was not warranted for residuals of lead poisoning, and exposure to trichloroethylene, to include chronic fatigue syndrome and multiple chemical sensitivity syndrome.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Consequent to a May 2008 Order granting a May 2008 Joint Motion for Remand (Joint Motion), the Veteran's appeal was remanded to the Board. 

In January 2009 and June 2009, the Board remanded the Veteran's appeal for further development and consideration.  An October 2010 Board decision again found that service connection was not warranted for residuals of lead poisoning, and exposure to trichloroethylene, to include chronic fatigue syndrome and multiple chemical sensitivity syndrome.  The Veteran appealed the denial to the Court.  Consequent to a December 2011 Order granting a December 2011 Joint Motion, the Veteran's appeal was remanded to the Board. 

In May 2009, the Veteran's attorney requested that the Veteran be provided a video hearing before the Board at "a suitable location near his home," in light of the Veteran's claimed medical disorder.  Such was the subject of the Board's June 2009 remand.  By letter dated in February 2010, the attorney notified the Board that the Veteran was unable to travel from his home to the Portland RO for the Board video conference hearing, thereby withdrawing the request for a video hearing.  The attorney then moved for an in-person hearing in Washington, D.C. so that he, the attorney, could provide argument, without the presence or participation of the Veteran.  That motion to reschedule was denied in April 2010.  See April 2010 BVA letter.  See 38 C.F.R. § 20.700(b), (d) (2011).  However, in a facsimile sent to VA from the Veteran's Congressman's office in August 2010, the Veteran expressed a desire to be heard by the Board.  It appears that he reported to his Congressman that suitable facilities and equipment were not available to him, in order to videotape his testimony from his home as his disabilities prevented him from traveling to a hearing or to a local VA Community Based Outpatient Clinic (CBOC).  To the extent that the August 2010 facsimile from the Veteran's Congressman serves as a request for a videoconference at the Veteran's home, such is denied; as Board hearing may be held, at the option of the appellant, in Washington, D.C., or at a VA facility.  Board hearings are held where there are adequate physical resources and personnel for the support of such hearings.  See generally 38 C.F.R. §§ 20.700, 20.705 (2011).  

The Veteran's attorney, in a July 2012 statement, asserted entitlement to service connection for a psychiatric disorder, to include as secondary to residuals of lead poisoning, and exposure to trichloroethylene, to include chronic fatigue syndrome and multiple chemical sensitivity syndrome.  This additional claim therefore has been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, since the Board does not have jurisdiction over this claim, it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, and is cognizant that this claim has been pending for many years, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran's attorney, in a July 2012 letter, submitted a summary of new evidence.  Specifically, he cited a private medical opinion from V.N., lay statements from the Veteran, B.W., and F.B., and photographs of the Veteran's living quarters.  Unfortunately, none of the evidence cited was attached to the attorney's letter.  Careful review of the claims file is silent for any evidence that may have been separated from the attorney's letter.  While the attorney provided a brief summary of the new evidence and specifically discussed the probative value of the positive private medical opinion from V.N., the Board is unable to adjudicate the Veteran's claim without review of the new evidence.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran's attorney and request the attachments cited in his July 2012 letter, specifically, a private medical opinion from V.N., lay statements from the Veteran, B.W., and F.B., and photographs of the Veteran's living quarters.   

2.  Then, readjudicate the Veteran's claim of entitlement to service connection for residuals of lead poisoning, and exposure to trichloroethylene, to include chronic fatigue syndrome and multiple chemical sensitivity syndrome.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



